i          i        i                                                                   i       i      i




                                   MEMORANDUM OPINION


                                           No. 04-08-00129-CV

                                     In the INTEREST OF C.E.R.,

                      From the 225th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007-PA-01369
                              Honorable Peter A. Sakai, Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: October 1, 2008

DISMISSED FOR LACK OF JURISDICTION

           This is an appeal of the trial court’s default final order that terminated appellants’ parental

rights to the child, C.E.R., granted an adoption, and created a parent-child relationship between

C.E.R. and appellees. Appellees filed a motion to dismiss this appeal on August 11, 2008.

Appellants have not responded to the motion. Because the record establishes the notice of appeal

was not timely filed, we dismiss the appeal for lack of jurisdiction.

           The trial court signed the final order on December 10, 2007. Appellants filed a motion for

new trial on January 8, 2008, and a notice of appeal on February 25, 2008. Appellants subsequently

filed in the trial court a motion for reconsideration and a motion pursuant to Rule 306a of the Texas
Rules of Civil Procedure. Appellants alleged in the Rule 306a motion that neither they nor their

attorney received notice or acquired actual knowledge of the judgment until January 7, 2008, and

sought to extend the beginning of the post-judgment time periods until that date. See TEX . R. CIV .

P. 306a4, 5; TEX . R. APP . P. 4.2. The trial court denied all of appellants’ post-judgment motions.

         An appeal from a final order in which termination of the parent-child relationship is in issue

is accelerated. TEX . FAM . CODE ANN . § 109.002(a) (Vernon 2002). Accordingly, the notice of appeal

was due December 31, 2007, or a motion for extension of time to file the notice of appeal was due

January 15, 2008. See TEX . R. APP . P. 26.1(b); 26.3. Although appellants filed a timely motion for

new trial1, a timely-filed motion for new trial does not extend the time for filing a notice of appeal

in an accelerated appeal. In re K.A.F., 160 S.W.3d 923, 927 (Tex. 2005); TEX . R. APP . P. 28.1(b).

Because appellants did not file their notice of appeal within twenty days after the trial court signed

the final order and did not file a motion for extension of time under Rule 26.3, their notice of appeal

did not invoke this court’s jurisdiction. See K.A.F., 160 S.W.3d at 927.2

         We therefore dismiss the appeal.

                                                                 PER CURIAM




        … B ecause appellant’s motion for new trial was timely filed, we cannot construe the notice
         1

of appeal as a notice of restricted appeal. See TEX . R. APP . P. 26.1(c); 30.
         2
            … Appellants have not sought review of the trial court’s order denying their Rule 306a motion. Nevertheless,
we note that the notice of appeal filed on February 25, 2008, would not have been timely even if the time for filing the
notice of appeal had not begun to run until January 7, 2008, the date appellants allege they learned of the judgment. See
T EX . R. A PP . P. 4.2; 26.1(b).

                                                           -2-